FILED
                                                                                              18-0957
                                                                                              6/10/2019 11:51 AM
                                                                                JESSICA Z. BARGER
                                                                                              tex-34235580
                                                                                barger@wrightclosebarger.com
                                                                                              SUPREME COURT OF TEXAS
                                                                                              BLAKE A. HAWTHORNE, CLERK
                                                                                Board Certified Civil Appellate Law
                                                                                Texas Board of Legal Specialization




                                           June 10, 2019



Hon. Blake Hawthorne                                                   Via Electronic Submission
Supreme Court of Texas
Supreme Court Building
201 W. 14th Street, Room 104
Austin, Texas 78701

      Re:     No. 18-0957; Furmanite America, Inc. v. Lisa Bueno Martinez

Dear Mr. Hawthorne:

      Please see attached order lifting the bankruptcy stay in the above referenced
matter. The parties request that the court lift the stay and reinstate the appeal.

      Thank you for your assistance in this matter.

                                                Very truly yours,

                                                /s/ Jessica Z. Barger

                                                Jessica Z. Barger



JZB/jcr




                                       WRIGHT CLOSE & BARGER, LLP
          ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320
Hon. Blake Hawthorne
June 10, 2019
Page 2


                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has
been mailed, telecopied, electronically served or hand delivered to all attorneys of
record, in compliance with TEX. R. APP. P. 9.5 on this the 10th day of June, 2019,
as indicated below:

VIA EFILE
Terry Shamsie
terryshamsie@hotmail.com
LAW OFFICES OF TERRY SHAMSIE
4002 Castle Valley Dr.
Corpus Christi, Texas 78410

Craig Smith
csslawrr@gmail.com
LAW OFFICE OF CRAIG SMITH
14493 S.P.I.D., Suite A, P.M.B. 240
Corpus Christi, Texas 78418
CO-COUNSEL FOR INTEVENOR PLAINTIFF LISA BUENO MARTINEZ
GONZALEZ AND ON BEHALF OF ETHAN MARTINEZ (ADOPTED CHILD
OF JESUS GONZALEZ, DECEASED)

VIA EFILE
Gregory Holloway
gholloway@tekellbook.com
TAYLOR, BOOK, ALLEN & MORRIS, LLP
1221 McKinney
Suite 4300
Houston, Texas 77010
COUNSEL FOR DEFENDANT GALBRAITH CONTRACTING, INC.

VIA EFILE
Mark A. Carrigan
mcarrigan@cmrllp.com
Jon Alworth
jalworth@cmrllp.com
Hon. Blake Hawthorne
June 10, 2019
Page 3

CARRIGAN, MCCLOSKEY & ROBERSON, LLP
945 Heights Boulevard
Houston, Texas 77008

VIA EFILE
Andrew J. Sarne
asarne@krcl.com
Chis C. Pappas
cpappas@krcl.com
Logan R. Burke
lburke@krcl.com
KANE RUSSELL COLEMAN LOGAN PC
5051 Westheimer Rd., 10th Floor
Houston, Texas 77056

Thomas F. Nye
tnye@GNQlawyers.com
Gault, Nye & Quintana, LLP
P.O. Box 6666
Corpus Christi, Texas 78466
COUNSEL FOR DELTA RUTH HENNEKE AS THE REPRESENTATIVE OF
THE ESTATE OF DENNIS HENNEKE

VIA EFILE
Bryan Harris
bkharris@lilesharris.com
Kevin Liles
kevin@lilesharris.com
LILES HARRIS, PLLC
500 North Water Street, Suite 800
Corpus Christi, Texas 78401-0232
COUNSEL FOR DEFENDANTS/CROSS-PLAINTIFFS RENE ELIZONDO

VIA EFILE
Lane P. Farley
lane.farley@fletcherfarley.com
Keith A. Robb
keith.robb@fletcherfarley.com
Hon. Blake Hawthorne
June 10, 2019
Page 4

Lorin M. Subar
lorin.subar@fletcherfarley.com
FLETCHER, FARLEY, SHIPMAN & SALINAS, L.L.P.
9201 N. Central Expressway, Suite 600
Dallas, Texas 75231
(214) 987-9600 (office)
(214) 987-9866 (facsimile)

Darrell Barger
dbarger@hdbdlaw.com
HARTLINE DACUS BARGER DREYER, LLP
800 N. Shoreline Blvd. Suite 2000,
North Tower
Corpus Christi, Texas 78401
(361) 866-8039 fax
ATTORNEYS FOR DEFENDANTS/PETITIONERS FURMANITE AMERICA,
INC., FURMANITE CORPORATION, and FURMANITE LOUISIANA, LLC
F/K/A FURMANITE US GSG LLC



                            /s/ Jessica Z. Barger
                            Jessica Z. Barger
                   Case 19-10702-MFW               Doc 257        Filed 06/10/19        Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                              Chapter 11
                                           )
SOUTHCROSS ENERGY PARTNERS, L.P.,          )                              Case No. 19-10702 (MFW)
et al.,                                    )
            Debtors.1                      )                              Jointly Administered
                                           )
                                           )
                                                                           RE: D.I. 220
_________________________________________ )

              ORDER APPROVING STIPULATION BETWEEN DEBTORS AND LISA
               BUENO MARTINEZ FOR RELIEF FROM THE AUTOMATIC STAY

          Upon the motion (the “Motion”)2 of Southcross Energy Partners, L.P. (“Southcross”),

Southcross Energy Partners GP, LLC, and Southcross’s wholly owned direct and indirect

subsidiaries, each of which is a debtor and debtor in possession (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (the “Chapter 11 Cases”), for entry of an order pursuant to

sections 105(a) and 362 of the Bankruptcy Code and Bankruptcy Rules 4001 and 9019,

approving the Stipulation Between Debtors and Lisa Bueno Martinez Modifying Automatic Stay,

dated May 20, 2019 (the “Stipulation”), entered between the Debtors and Lisa Bueno Martinez


          1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross
Energy Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC
(9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
              Case 19-10702-MFW            Doc 257       Filed 06/10/19     Page 2 of 3



(the “Claimant,” and, together with the Debtors, the “Parties”) for relief from the automatic

stay to allow the Claimant to pursue the Claims against the Debtor Defendants, as more fully set

forth in the Motion; and the Court having jurisdiction to consider the matters raised in the

Motion pursuant to 28 U.S.C. § 1334, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and the Court

having authority to hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and the

Court having venue pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion

and the requested relief being a core proceeding that the Court can determine pursuant to 28

U.S.C. § 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on the

Motion having been given to the parties listed therein, and it appearing that no other or further

notice need be provided; and the Court having reviewed and considered the Motion; and the

Court having the opportunity to hold a hearing on the Motion; and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and the Court having found that the relief requested in the Motion being in the best

interests of the Debtors, their creditors, their estates and all other parties in interest; and upon all

of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Stipulation attached hereto as Exhibit 1 is approved.

        2.      The Parties are hereby authorized to take any and all actions reasonably

necessary to effectuate the terms of the Stipulation.

        3.      The fourteen day stay contemplated by Bankruptcy Rule 4001(a)(3) is waived,

and this Order shall become effective immediately.




                                                   -2-
             Case 19-10702-MFW          Doc 257       Filed 06/10/19    Page 3 of 3



       4.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.




       Dated: June 10th, 2019
       Wilmington, Delaware                            MARY F. WALRATH
                                                -3-    UNITED STATES BANKRUPTCY JUDGE
Case 19-10702-MFW   Doc 257-1   Filed 06/10/19   Page 1 of 8



                       Exhibit 1

                      Stipulation
               Case 19-10702-MFW               Doc 257-1        Filed 06/10/19        Page 2 of 8




    DAVIS POLK & WARDWELL LLP                            MORRIS NICHOLS ARSHT & TUNNELL LLP
    450 Lexington Avenue                                         1201 North Market Street, 16th Floor
    New York, New York 10017                                            Wilmington, Delaware 19801
    Telephone: (212) 450-4000                                             Telephone: (302) 658-9200
    Facsimile: (212) 607-7973                                              Facsimile: (302) 658-3989
    Marshall S. Huebner (admitted pro hac vice)                          Robert J. Dehney (No. 3578)
    Darren S. Klein (admitted pro hac vice)                          Andrew R. Remming (No. 5120)
    Elliot Moskowitz (admitted pro hac vice)                        Joseph C. Barsalona II (No. 6102)
    Adam G. Mehes (admitted pro hac vice)                                  Eric W. Moats (No. 6441)

    Counsel to the Debtors                                                      Local Counsel to the Debtors
    and Debtors in Possession                                                     and Debtors in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


   In re:
                                                                    Chapter 11

   SOUTHCROSS ENERGY PARTNERS, L.P.,                                Case No. 19-10702 (MFW)
   et al.,                                                          (Jointly Administered)


   Debtors.


                             STIPULATION BETWEEN DEBTORS AND
                                   LISA BUENO MARTINEZ
                                 MODIFYING AUTOMATIC STAY

         Southcross Energy Partners, L.P. (“Southcross”), Southcross Energy Partners GP, LLC,

and Southcross’s wholly owned direct and indirect subsidiaries, as debtors and debtors in

possession in these proceedings,1 respectfully represent:


         1
           The debtors and debtors in possession in these chapter 11 cases (collectively, the “Debtors”), along with
the last four digits of their respective Employer Identification Numbers, are as follows: Southcross Energy Partners,
L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross
Energy Operating, LLC (9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross
Gathering Ltd. (7233); Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531);
Southcross Marketing Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services,
L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499);
Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta
Pipeline LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034);
Southcross Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL
              Case 19-10702-MFW             Doc 257-1       Filed 06/10/19      Page 3 of 8




                                     Background and Jurisdiction

        1.      On April 1, 2019 (the “Petition Date”), each Debtor commenced with this Court

a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The

Debtors’ cases are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

        2.      This Court has subject matter jurisdiction to consider this matter pursuant to 28

U.S.C. § 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b) and may be

determined by this Court. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                                           Claimant’s Claims

        3.      Lisa Bueno Martinez (the “Claimant”) contends that she has claims (the

“Claims”) against Southcross Energy Partners GP, LLC, Southcross Energy Partners, LP, and

Southcross NGL Pipeline, Ltd. (collectively, the “Debtor Defendants”), arising from an alleged

explosion on April 12, 2016, near Woodsboro, Texas (the “Explosion”) that caused the death of

Jesus Gonzalez.

        4.      On the Petition Date, the Claimant was stayed under 11 U.S.C. § 362(a) (the

“Automatic Stay”) from continuing her action (or commencing a new action) concerning the

alleged wrongful death of Jesus Gonzalez.



Rich Gas Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF
Cogeneration Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717
Main Street, Suite 5300, Dallas, TX 75201.

                                                     2
             Case 19-10702-MFW            Doc 257-1     Filed 06/10/19    Page 4 of 8




        5.      Pursuant to this stipulation (the “Stipulation”), the Claimant agrees to waive any

and all claims against the Debtor Defendants that are not covered by insurance and agrees to seek

recovery solely from the insurance coverage, if any, available under one or more policies

available to the Debtor Defendants to satisfy the Claims (the “Available Coverage”). Debtors

agree to use reasonable efforts to comply with all policy conditions and duties in order to keep

all applicable policies in full force and effect.

        6.      The parties to the Stipulation have agreed to modify the Automatic Stay solely on

the terms and conditions set forth herein.

    It is hereby stipulated and agreed, subject to and in accordance with the Automatic Stay

Order, by and among the parties to this Stipulation, as follows:

        7.      The Automatic Stay is hereby modified in Furmanite America, Inc. et al. v. Lisa

Bueno Martinez, No. 18-0957 (Tex.), pending in the Supreme Court of Texas, solely to the

limited extent necessary to enable (a) the Supreme Court of Texas to determine all pending

Petitions for Review, (b) the Claimant to proceed against all defendants in a fully adversarial trial

and judgment, (c) the Claimant to proceed with settlement demands, negotiations, and a

settlement agreement, and (d) the Claimant to recover any liquidated final judgment or

settlement on the Claims solely from Available Coverage. Any final judgment rendered by the

trial court against, or any settlement with, any Debtor will be reduced by (x) the amount of any

applicable deductible or self-insured retention under the applicable insurance policy and (y) any

share of liability under the applicable insurance policy of any insolvent or non-performing

insurer or co-insurer (or any reinsurer of any insolvent or non-performing insurer or co-insurer).

The Automatic Stay shall not be modified for purposes of permitting the Claimant to attempt to

recover from any Debtor or Debtor’s estate for intentional conduct or punitive damages, except
                                                    3
             Case 19-10702-MFW            Doc 257-1      Filed 06/10/19      Page 5 of 8




to the extent she may do so from the Available Coverage. The Claimant may seek punitive or

exemplary damages from the Available Coverage.

        8.      It is expressly understood by the Claimant that (i) the Automatic Stay is hereby

modified solely with respect to the specific Claims of the Claimant identified herein and (ii) the

Claimant may seek satisfaction of the Claims only as set forth herein, and that in no event will

any of the Debtors, their estates or any other Debtor Defendant be liable to the Claimant in any

other way whatsoever with respect to the Claims.

        9.      Claimant on behalf of herself, her heirs, representatives and assigns, does hereby

fully, finally and forever waive, release and/or discharge the Debtors (and related persons as

described below) from and any all claims and other Liabilities (as defined below) arising from or

relating in any way to the Explosion to the extent they are not covered or excluded by the

Available Coverage. The persons released include the Debtors, their estates (except the

Available Coverage as provided for herein), the Debtor Defendants, and their respective heirs,

successors, assigns, affiliates, officers, directors, shareholders, associates, parents, subsidiaries,

predecessors, successors, employees, attorneys and agents (the “Released Persons”). The

Liabilities released include claims, debts, demands, rights, interests, actions, suits, causes of

action, cross-claims, counter-claims, charges, judgments, setoffs, liabilities, or any obligations of

any kind whatsoever (however denominated), fees, costs, penalties, damages whenever incurred,

and liabilities of any nature whatsoever (including, without limitation, direct or indirect claims,

damages, interest, attorneys’ fees, and any other costs, expenses or liabilities whatsoever).

Released claims and Liabilities include those based on federal, state, local, statutory or common

law, in equity, or on any other law, rule, regulation, ordinance, contract, whether fixed or

contingent, known or unknown, liquidated or unliquidated, suspected or unsuspected, asserted or
                                                   4
             Case 19-10702-MFW          Doc 257-1      Filed 06/10/19     Page 6 of 8




unasserted, matured or unmatured, prepetition unsecured, priority, or administrative. Claimant

does not waive, release, or discharge her claims against Debtors’ co-defendants in Furmanite

America, Inc. et al v. Lisa Bueno Martinez, No. 18-0957, pending in the Supreme Court of

Texas. Claimant does not waive, release, or discharge any claims within the scope of the

Available Coverage.

       10.     In the event that any of the Debtors’ estates shall be legally obligated to bear any

costs of defending Claimant’s Claim, including attorneys’ fees, the modification of the

Automatic Stay provided for in this order shall terminate automatically without further order of

this Court. Such termination shall be without prejudice to Claimant’s right to seek relief from

the Automatic Stay.

       11.     The agreement by the Debtors to the modification of the Automatic Stay on the

terms and conditions set forth herein shall not be deemed an agreement by the Debtors to provide

assistance to or to cooperate with the Claimant in any way in the efforts of the Claimant to

prosecute the Claims or secure payment on the Claims under the Available Coverage.

       12.     Nothing contained herein shall be deemed an admission of liability or otherwise

on the part of the Debtors or their insurance carriers with respect to the Claims.

       13.     Nothing in this Stipulation shall be deemed or construed to impact, impair, affect,

determine, release, waive, modify, limit or expand: (i) the terms and conditions of any insurance

policy, (ii) any of the rights, remedies, defenses to coverage and other defenses of any insurer

under or in respect of any insurance policy (including the right of any insurer to disclaim

coverage) or (iii) any claim or payment right of any insurer against any of the Debtors including,

but not limited to, any claim or payment right for, on account of, arising from or related to any

premium, deductible, reimbursement, self-insured retention or otherwise. All such rights,
                                                 5
              Case 19-10702-MFW         Doc 257-1      Filed 06/10/19       Page 7 of 8




remedies, defenses, defenses to coverage, claims and payment rights are expressly reserved and

preserved. All rights of indemnification against non-Released Persons, and all rights of

subrogation and contribution are expressly reserved and preserved. Furthermore, nothing in this

Stipulation shall affect the existing obligations of any insurer to pay defense fees or expenses or

the existing arrangements for the payment thereof.

        14.     The modification of the Automatic Stay as set forth herein shall have no effect on

other claims or claimants that are not a party to this Stipulation, and the Automatic Stay shall

remain in full force and effect with respect to any such claimants or claims against the Debtors

and their estates.

        15.     Neither this Stipulation, nor any terms contained herein shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among or between the parties hereto, other than as may be necessary: (a) to obtain approval of

and to enforce this Stipulation, (b) to seek damages or injunctive relief in connection therewith or

(c) to prove that the Automatic Stay has been modified to allow prosecution of the Claims in

accordance with the terms hereof.

        16.     This Stipulation may be signed in counterpart originals and delivered by facsimile

or email, which, when fully executed, shall constitute a single original.

        17.     This Stipulation constitutes the entire agreement and understanding of the parties

regarding the Stipulation and the subject matter thereof. The terms set forth in this Stipulation

are part of a comprehensive compromise and each element is an integral aspect of the agreed

settlement and is non-severable.

        18.     The Court shall retain exclusive jurisdiction (and the Claimant consents to such

retention of exclusive jurisdiction) with respect to any disputes between Debtors and Claimant
                                                 6
               Case 19-10702-MFW         Doc 257-1         Filed 06/10/19   Page 8 of 8




arising from or other actions to interpret, administer or enforce the terms and provisions of this

Stipulation. Debtors’ Counsel shall serve Claimant’s Counsel by email at csslawrr@gmail.com

with any motion seeking to alter, interpret, or enforce the Automatic Stay as to Claimant or this

stipulation. Claimant reserves the right and option to enforce a judgment and otherwise seek

relief from Debtor’s insurance carriers and the Available Coverage in courts other than this

Court.

         19.    Each of the undersigned counsel represents that he/she is authorized to execute

this Stipulation on behalf of his/her respective client.

         20.    This Stipulation is effective upon submission to the Court without further order of

Court and shall not be modified, altered, amended or vacated without written consent of all

parties hereto, subject to Court approval.


Dated: May 20, 2019


             /s/ Elliot Moskowitz                             /s/ Craig Smith
               Elliot Moskowitz                                 Craig Smith
         Davis Polk & Wardwell LLP                      Law Offices of Craig Smith
           450 Lexington Avenue                        4493 SPID, Suite A, PMB 240
         New York, New York 10017                       Corpus Christi, Texas 78418

          For the Debtor Defendants                             For the Claimant


         /s/ Andrew R. Remming
          Andrew R. Remming
  Morris, Nichols, Arsht & Tunnell LLP
   1201 N. Market Street, 16th Floor
     Wilmington, Delaware 19801

          For the Debtor Defendants




                                                  7